OPINION SUTIN, Judge. Faulkenberry was convicted of unlawfully selling or disposing of marijuana under § 54-5-14, N.M.S.A.1953 (Repl. Vol. 8, pt. 2), and unlawful possession of a dangerous drug, Pentobarbital Sodium, pursuant to § 54-6-38(B), N.M.S.A.1953 (Repl. Vol. 8, pt. 2, Supp.1969). Faulkenberry appeals. We affirm. Faulkenberry claims that (1) marijuana is not a dangerous drug; (2) he is entitled to two separate juries to try him on two separate counts; (3) he is entitled to a new trial to establish ownership of the suitcase and its contents by a witness. We have reviewed the record and fail to find where these issues were first raised in the district court. They are not, therefore, subject to review. The judgment and sentence are affirmed. It is so ordered. SPIESS, C. J., and WOOD, J., concur.